          Case 1:20-cv-02453-LLS Document 24 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHI MODU,
                                Plaintiff,
                    -against-
NOTORIOUS B.I.G., LLC; VOLETTA                                     20-CV-2453 (LLS)
WALLACE; FAITH EVANS; RICK BARLOW;
BYSTORM ENTERTAINMENT; WAYNE                                             ORDER
BARROW; TOM BENNET; REPUBLIC
MERCHANDISING, INC; REMRYLIE
LICENSE GROUP; JOHN AND JANE DOES 1-
10,
                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Chi Modu filed this action pro se. He alleges that because he refused to license

his copyrighted photograph of Christopher Wallace (the late recording artist known as “the

Notorious B.I.G.”) to Defendants at below-market rates, the Notorious B.I.G., LLC, brought a

trademark action against him and his associates in the United States District Court for the Central

District of California, Notorious B.I.G., LLC v. Yes Snowboards, No. 19-CV-1946 (JAK) (C.D.

Cal.) (filed March 2019). Plaintiff Modu filed a counterclaim in the California trademark action,

alleging that Defendant Notorious B.I.G., LLC, engaged in unfair trade practices in connection

with licensing his photograph.

       Plaintiff then brought this action, alleging that Notorious B.I.G., LLC, and other

defendants engaged in unfair business practices in connection with licensing Plaintiff’s

photographs of Wallace, in violation of section 5 of the Federal Trade Commission Act, 15

U.S.C. § 45, and section 43(a) of the Lanham Act, 15 U.S.C. § 1125. Plaintiff also invokes the
             Case 1:20-cv-02453-LLS Document 24 Filed 07/13/20 Page 2 of 2




Court’s diversity jurisdiction, 28 U.S.C. § 1332, but does not plead facts in his amended

complaint about the citizenship of all defendants. 1

         By order dated June 10, 2020, the Court directed Plaintiff to show cause why this action

should not be transferred to the United States District Court for the Central District of California,

where his earlier filed counterclaim was pending. (ECF No. 21). On July 10, 2020, Plaintiff

submitted a declaration in which he agrees to the transfer of this action. (ECF No. 23).

Accordingly, for the reasons set forth in the Court’s June 10, 2020 order, the Court transfers this

matter to the United States District Court for the Central District of California, where Plaintiff’s

counterclaim arising from the same facts is pending, Modu v. Notorious Big, LLC, No. 19-CV-

1946 (JAK) (C.D. Cal.).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. This Clerk of Court is further directed to transfer this action to the United States

District Court for the Central District of California, where Plaintiff’s counterclaim arising from

the same events that form the basis for this action is pending, Modu v. Notorious Big, LLC, No.

19-CV-1946 (JAK) (C.D. Cal.). This order closes the action in this Court.

         SO ORDERED.

Dated:       July 13, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.



         1
          The Court directed Plaintiff to amend his complaint to plead facts plausibly showing
that the Court could exercise subject matter jurisdiction over this action. In his amended
complaint, Plaintiff adds additional defendants, including individuals allegedly acting as agents
of Notorious B.I.G., LLC.

                                                  2
